DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 has been rejected. 
	
Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instance case, claim 1 is directed to a system. Therefore, the claim falls within the four statutory categories of invention.
The claim is direct to transaction processing using user authentication, which is an abstract idea. Specifically, the claim recites “…supporting user authentication…requesting a transaction identifier, submitting a signed certificate representing a transaction request, and receiving a response indicating one of success or failure…supports contracts for entity onboarding, payment lifecycle…”, which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the steps recited in the claim describe a commercial or legal interaction of transaction 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as a blockchain system, a ledger library including a user interface, a blockchain agent including a first database limited to append-only transactions and a second database supporting a transaction log, block agent lifecycle merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. 
Specifically, these additional elements perform the steps or functions such as: obtaining a transaction identifier, submitting a certificate for a transaction request and receiving a success or failure response. The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a blockchain system, a ledger library including a user interface, a blockchain agent including a first database limited to append-only transactions and a second database supporting a transaction log to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of transaction processing using user authentication. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of checking minimum age for product access permission. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.	
Claim Rejections – 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding Claim 1,
Claim 1 recites: 
“…a ledger library including a user interface supporting…requesting…submitting…receiving…”
“…a blockchain agent including a first database…and a second database supporting a transaction log…”
The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, “a ledger library” and “a blockchain agent” that are coupled with functional languages without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers.
These claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al. (US 2017/0109735A1 (“Sheng”)) in view of Yang (US20200183892A1 (“Yang”)) in further view of Ebrahimi, Armin (US 2016/0328713A1 (“Ebrahimi”)).
Regarding claim 1, Sheng teaches:
a blockchain system (Sheng: Fig. 1B, Fig. 58, item 5801; ¶¶130-135, 424, 443, 491-492) comprising:
a ledger library (Sheng: Fig. 58, “component 5838”) including a user interface (Sheng: Fig. 58, “User Interface 5817”) supporting user authentication (Sheng: Fig. 58 “Accounts 5819a”, “Users 5819b”) with a blockchain agent (Sheng: ¶¶191, 199, 455, 483-485, 459, 461, 499)...
a blockchain agent (Sheng: Fig. 58, “Blockchain Component 5843”) including a first database limited to append-only transactions (Sheng: Fig. 22, Fig. 30, Fig. 58, “Database 5819/Blockchain 5819j”) and a second database supporting a transaction log (Sheng: Fig. 58, “Database 5819/Transactions 5819g”; ¶¶139, 288, 456-457, 465, 468, 488), wherein the blockchain system supports contracts (Sheng: Fig. 58, “Contracts 5819r”; ¶476) for entity onboarding, payment lifecycle, and block agent lifecycle (Sheng: ¶476).
However, Sheng does not explicitly teach:
requesting a transaction identifier, submitting…a transaction request, and  receiving a response indicating one of success or failure; and
In the same field of endeavor, Yang teaches:
requesting a transaction identifier (Yang: Fig. 2A, Fig. 4, step S402/404; ¶¶125, 129), submitting…a transaction request (Yang: Fig. 4, steps S406/408; ¶133), and  receiving a response indicating one of success or failure (Yang: Fig. 4; ¶134); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain system of Sheng to incorporate a data transaction processing method of requesting a transaction identifier, submitting a transaction request and receiving a response (Yang: ¶¶87, 125, 129, 133-134) of Yang to ensure the correctness of data (Yang: ¶3).
However, neither Sheng nor Yang teaches a signed certificate representing a transaction request. 
Ebrahimi teaches: 
submitting a signed certificate representing a transaction request (Ebrahimi: ¶49 (by disclosing, transmitting a signed certificate record to the public storage facility 228…the certifier might encrypt the certification record with the certifier’s public key before transmission to the public storage facility 228…), ¶28 (by disclosing the public storage facility 228 can take the form of a block chain…))
…wherein a blockchain system supports…entity onboarding, payment lifecycle (Ebrahimi: ¶66)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain system of Sheng and the data transaction processing of Yang to incorporate an identity management using blockchain (Ebrahimi: ¶28, 49, 66) of Ebrahimi to ensure the correctness of data (Ebrahimi: ¶66).
Additionally, the limitation “a second database supporting a transaction log” and “wherein the blockchain system supports contracts for entity onboarding, payment lifecycle, and block agent lifecycle” recites intended use language. Therefore, this intended use language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2103 I C, 2114)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Madisetti (US 10,102,526) teaches blockchain-based combined identity, ownership, integrity and custody management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685